en

20201029153600

 

AO 440 (Rev 06/12) Summons In a Civil Action RETURN OF SERVICE

SERVICE OF SUMMONS,AND.CLASS AND COLLECTIVE ACTION COMPLAINT, $40 00 FEE

EFFECTED (1) BY ME — Age og
TITLE PROCESS SERVE "D0 A]
are 0/Dpo DF:

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE
I¢] Served personally upon the defendant

ERNIE'S AUTO DETAILING, INC_C/O NY SECRETARY OF STATE

Place where served

ONCE COMMERCE PLAZA, 99 WASHINGTON AVENUE ALBANY _NY_ 12231

[A] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein Name of person with whom the summons and complaint were left

Suc 20uler _ Business evra Speadif te I

Relationship to defendant

 

Description of Person Accepting Service

sex F ace OS HEIGHT 5'2" _ weicht _ {20 hs SKIN Lyfe HAIR|Z4/) OTHER

(X] To the best of my knowledge, said person was not engaged in the US Military at the time of service

y Corbhed ren seceipt- mailing - 7019 |/20 o00 12501713

 

 

 

STATEMENT OF SERVER

TRAVEL$ SERVICES $ TOTAL $

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in

this Return of Servic d Stat nt of Server is true and correct
DATE uP (2020 LS

gu
SIGNATURE OF Angele Fey
GUARANTEED SUBPOENA SERVICE, INC
2009 MORRIS AVENUE
UNION, NJ 07083

ATTORNEY CK LEE, ESQ

PLAINTIFF RAMON PEREZ, ON BEHALF OF HIMSELF, ET AL
DEFENDANT ERNIE'S AUTO DETAILING, INC , ET AL

VENUE DISTRICT

DOCKET 2 20 CV 04798 JIMA AYS

COMMENT

 

 
7014 1120 8001 2501 7836

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

eleleetetilem ere eralh g

 

For delivery information, visit our website at wwiw.usps.cem”’.

irr pelAL US E

Cartifled Mall Fee

   
 

a ral sal

Ss
eas Services & Fees (check bax, edd fae &drpibaAate)
(Retum Receipt (hardcopy) $

a
[1 Retum Fsceipt (electronic) §—st ot 7
(Certified Muil Restricted Delvery $

(1 Adut Signature Required 5 Siro

 

 

 

 

 

 

 

{C] Adult Signaturs Restricted Delhrery s__ Stir
Postage
$ $1.40
Total Postage and Fees
f - mH
Sentg

    
 

Le tape 2 oe

Le elisa ears April 2015 PSN 7530-02-060-9047

  

       

 

    

 

See Reverse tor Instructions

 

 
